DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings filed on 1/29/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 1/29/2021 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabie et al. (US 2015/0228555).
Regarding claim 1, Rabie discloses:
An integrated circuit device comprising: 
a semiconductor substrate (100, ¶0019);

a first individual device (103, ¶0020) between the first TSV structures, the first individual device being spaced apart from the first TSV structures by a distance that is greater than a first keep- off distance; and 
second TSV structures (120, ¶0023) penetrating a second region of the semiconductor substrate, the second TSV structure being spaced apart from each other by a second pitch, and the second region of the semiconductor substrate not including an individual device that is homogeneous with the first individual device and between the second TSV structures.
Rabie does not disclose “the second TSV structure being spaced apart from each other by a second pitch that is less than the first pitch”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case and change in the pitch of the TSVs would not modify the function of the TSVs, therefore the claimed device was not patentably distinct from the prior art device.
Regarding claim 2, Rabie further discloses:
wherein the first region of the semiconductor substrate includes a keep-off zone within the first keep-off distance from the first TSV structures, and the keep-off zone is defined as a region in which property changes are greater than a threshold value for the 
Regarding claims 3 Rabie does not disclose wherein the second pitch is equal to or less than about 15 µm. However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  Applicant is advised that, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  Therefore, the claimed limitations are considered met.
Regarding claim 4, Rabie does not disclose wherein a distance between side walls of adjacent second TSV structures, among the second TSV structures, is between about 2 µm and about 11 µm. However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  Applicant is advised that, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  Therefore, the claimed limitations are considered met.
Regarding claim 5, Rabie further discloses:
wherein the first individual device (103) includes an active device (¶0019).
Allowable Subject Matter
s 6-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Regarding claim 14, the prior art does not disclose “ a second integrated circuit device on the first integrated circuit device, the second integrated circuit device being electrically connected to the first TSV structures and the second TSV structures” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “third integrated circuit device on the first integrated circuit device and the second integrated circuit device, the third integrated circuit device being electrically connected to the first TSV structures and the second TSV structures.” In combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899